          Case 3:20-cv-00086-BD Document 8 Filed 05/26/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

ARETHA COOK                                                                   PLAINTIFF

V.                             CASE NO. 3:20-CV-86-BD

ANDREW SAUL, Commissioner,
Social Security Administration                                              DEFENDANT

                                         ORDER

       Pending is the Commissioner’s Unopposed Motion to Stay Proceedings. (Doc. No.

7) The Commissioner’s motion (Doc. No. 7) is GRANTED. This matter is stayed until

the Commissioner notifies the Court that he is able to produce a certified transcript of the

record.

       IT IS SO ORDERED this 26th day of May, 2020.


                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
